Title: Editorial Note
From: 
To: 

In the weeks after GW’s return from his journey to the French commandant, reports of further French infiltration into the Ohio Valley continued to reach Williamsburg and Gov. Robert Dinwiddie made preparations to resist. He appealed to other colonial governors for aid in repelling the French.
   
   DINWIDDIER. Alonzo Brock, ed. The Official Records of Robert Dinwiddie, Lieutenant-Governor of the Colony of Virginia, 1751–1758. 2 vols. Richmond, 1883–84., 1:61–71.

 Capt. William Trent
   
   Dinwiddie to Trent, [Jan. 1754], DINWIDDIER. Alonzo Brock, ed. The Official Records of Robert Dinwiddie, Lieutenant-Governor of the Colony of Virginia, 1751–1758. 2 vols. Richmond, 1883–84., 1:55–57. William Trent (1715–1787) was a native of Lancaster, Pa. His military experience dated from the 1746 campaign against Canada, when he was appointed captain of one of the four companies raised in Pennsylvania. After the campaign he returned to Pennsylvania and served as justice of the court of common pleas for Cumberland County. Trent was an experienced frontiersman who had acted for the Pennsylvania Assembly in carrying messages and gifts to the Indians. In the 1740s he had built up a considerable Indian trade and formed a partnership with George Croghan. He was an agent for the Ohio Company in the construction of storehouses and a fort. During the French and Indian War he served with both the Pennsylvania and Virginia forces, attended the Indian council at Easton in 1757, and took part in the Forbes campaign against Fort Duquesne in 1758. He lost much of his holdings during Pontiac’s rebellion in 1763 and became a leader of the “Suffering Traders,” who perennially requested restitution of their losses from the crown.

 was ordered to raise a force of 100 men and march them to the Ohio to construct a fort at the Forks. Dinwiddie had already sent ten cannon and a supply of ammunition to Alexandria for transportation to the Ohio.
   
   DINWIDDIER. Alonzo Brock, ed. The Official Records of Robert Dinwiddie, Lieutenant-Governor of the Colony of Virginia, 1751–1758. 2 vols. Richmond, 1883–84., 1:73–79.

 GW, now adjutant of the Northern Neck, was instructed to raise 50 men from Frederick County and 50 men from Augusta County, then “Having all Things in readiness You are to use all Expedition in proceeding to the Fork of Ohio with the Men under Com’d and there you are to finish and compleat in the best Manner and as soon as You possibly can, the Fort w’ch I expect is there already begun by the Ohio Comp’a. You are to act on the Defensive, but in Case any Attempts are made to obstruct the Works or interrupt our Settlem’ts by any Persons whatsoever You are to

restrain all such Offenders, and in Case of resistance to make Prisoners of or kill and destroy them.” However, neither Augusta nor Frederick complied with the request for men, and in mid-February GW returned to Williamsburg.
   
   DINWIDDIER. Alonzo Brock, ed. The Official Records of Robert Dinwiddie, Lieutenant-Governor of the Colony of Virginia, 1751–1758. 2 vols. Richmond, 1883–84., 1:59, 82; VA. EXEC. JLS.H. R. McIlwaine et al., eds. Executive Journals of the Council of Colonial Virginia. 6 vols. Richmond, 1925–66., 5:460.

 To encourage enlistments Dinwiddie issued a proclamation on 19 Feb. promising that a grant of 200,000 acres on the east side of the Ohio would be distributed among those who volunteered for service in the army.
   
   The proclamation is in VA. EXEC. JLS.H. R. McIlwaine et al., eds. Executive Journals of the Council of Colonial Virginia. 6 vols. Richmond, 1925–66., 5:499–500.

 When the House of Burgesses met in February, Dinwiddie immediately informed it of the French threat. The burgesses proved less cooperative than Dinwiddie had hoped. An inadequate grant of £10,000 for protecting the frontier was hedged with restrictions as to the terms under which the money could be spent.
   
   Dinwiddie’s relations with the House of Burgesses had been exacerbated by the recent conflict over the pistole fee (see GREENE [1]Jack P. Greene, ed. “The Case of the Pistole Fee: The Report of a Hearing on the Pistole Fee Dispute Before the Privy Council, June 18, 1754.” Virginia Magazine of History and Biography 66 (1958): 399–422.). However, some of the reluctance on the part of Virginia and the other colonies to support Dinwiddie’s plans stemmed from the widespread suspicion that these military activities were to be used to further the schemes of the Ohio Company and to protect its interests on the frontier. GW noted that even after he had returned from his journey to the French commandant with evidence that the French were infiltrating the Ohio Valley, “it was yet thought a Fiction; and Scheme to promote the Interest of a private Company (by many Gentlemen that had a share in Government. . . . These unfavourable Surmises caus’d great delays in Raiseing the first Men and Money” (GW to the earl of Loudoun, 10 Jan. 1757. CSmH). “An Act for the encouragement and protection of the settlers upon the waters of the Mississippi” voted the sum of £10,000 for defense but appointed a committee of prominent Virginians who should “with the consent and approbation of the governor or commander in chief . . . direct and appoint how the said money shall be applied, towards the protecting and defending his majesty’s subjects” (HENINGWilliam Waller Hening, ed. The Statutes at Large; Being a Collection of All the Laws of Virginia, from the First Session of the Legislature, in the Year 1619. 13 vols. 1819–23. Reprint. Charlottesville, Va., 1969., 6:418). Although a similar committee had existed in the administration of Gov. William Gooch, the council maintained “many Things in the said Bill to be unconstitutional.” However, the need for money to meet the French emergency compelled the governor to give his assent (VA. EXEC. JLS.H. R. McIlwaine et al., eds. Executive Journals of the Council of Colonial Virginia. 6 vols. Richmond, 1925–66., 5:462–63).

 By

this time Dinwiddie realized the futility of relying on the counties to raise enough militia for the campaign and decided to use the funds voted by the Assembly to raise a force of six companies composed of 50 men each. “I am in hopes they will soon meet at Alexandria . . . and that they will be on their March to the Ohio the latter End of this Mo. or early in April.” 
   
   Dinwiddie to James De Lancey, 1 Mar. 1754 (DINWIDDIER. Alonzo Brock, ed. The Official Records of Robert Dinwiddie, Lieutenant-Governor of the Colony of Virginia, 1751–1758. 2 vols. Richmond, 1883–84., 1:83–85).

 Both New York and South Carolina were to send independent companies of regular troops, and it was hoped that contributions would be forthcoming from the other colonies. GW was definitely interested in a command for the campaign against the French. In a letter to Richard Corbin, a member of the Council, he stated: “In a conversation with you at Green Spring, you gave me some room to hope for a commission above that of major, and to be ranked among the chief officers of this expedition. The command of the whole forces is what I neither look for, expect, nor desire; for I must be impartial enough to confess, it is a charge too great for my youth and inexperience to be entrusted with. . . . But if I could entertain hopes, that you thought me worthy of the post of lieutenant-colonel, and would favor me so far as to mention it at the appointment of officers, I could not but entertain a true sense of the kindness.” Corbin, and probably others, apparently spoke for GW, since he did indeed receive the appointment he sought—forwarded to him by Corbin. General command of the Virginia forces was given to Joshua Fry, who was ordered to march first to Alexandria and then on to Wills Creek to aid in construction of a fort at the Forks of the Ohio.
   
   GW’s letter to Corbin is in WRITINGSJohn C. Fitzpatrick, ed. The Writings of George Washington from the Original Manuscript Sources, 1745–1799. 39 vols. Washington, D.C., 1931–44., 1:34–35. Joshua Fry (c.1700–1754) was born in Crewkerne, Somerset, Eng., and educated at Oxford. He emigrated to Virginia some time before 1720. In 1729 he became master of the grammar school at the College of William and Mary and in 1731 professor of mathematics and natural philosophy. After the formation of Albemarle County in 1744, he filled a variety of posts, including county surveyor and justice of the peace. He represented Albemarle County in the House of Burgesses from 1745 until his death. He collaborated with Peter Jefferson in 1751 to produce the “Map of the Inhabited Parts of Virginia,” one of the most famous of colonial maps. In 1745 he was appointed county lieutenant for Albemarle County. He received a commission as colonel of the Virginia Regiment in 1754 and was put in command of the campaign to drive the French from the Ohio. On his way to Wills Creek, Fry fell from his horse and died of his injuries 31 May, leaving the command of the regiment to devolve on GW. Fry’s instructions are in DINWIDDIER. Alonzo Brock, ed. The Official Records of Robert Dinwiddie, Lieutenant-Governor of the Colony of Virginia, 1751–1758. 2 vols. Richmond, 1883–84., 1:88–90.

  Even before the receipt of his commission as lieutenant colonel, GW had established headquarters at Alexandria and was actively engaged in recruiting and preparations for the campaign. Dinwiddie wrote GW on 15 Mar. that the French were moving down

the Ohio more rapidly than expected, “w’ch, I think, makes it necessary for You to march what Soldiers You have enlisted, imediately to the Ohio, and escort some Waggons with the necessary Provisions. Colo. Fry to march w’th the others as soon as possible.”
   
   ViHi.

 GW’s diary of the campaign begins 31 Mar. 1754 and includes the march from Alexandria to the frontier, the defeat of a party of French troops under the command of Joseph Coulon de Villiers, sieur de Jumonville, and the construction of Fort Necessity in the Great Meadows. The last entry is for 27 June 1754, with GW’s force planning to move to erect a fort on Red Stone Creek. On 28 June word was received from Chief Monacatoocha that the French at the Forks were preparing to send out “800 of their own men & 400 Indians” under the command of Louis Coulon de Villiers.
   
   HAMILTON [1]Stanislaus Murray Hamilton, ed. Letters to Washington and Accompanying Papers. 5 vols. Boston and New York, 1898–1902., 1:17.

 It was clear that the Indians with GW’s troops would leave unless he returned to Great Meadows. Accordingly, the retreat was ordered, and after a backbreaking march over a mountainous terrain, the Virginia troops and Capt. James Mackay’s Independent Company of regulars arrived at little Fort Necessity on Great Meadows 1 July. There they found almost no provisions—but the exhausted men were in no condition to retreat farther. GW ordered them to dig in. Their Indian allies quietly disappeared. On 1 July scouts informed GW that the French had advanced as far as Red Stone, and about 11:00 A.M. on 3 July the French command approached the fort. After a day of fighting, faced by a greatly superior force, GW was compelled to surrender. On 3 July he and Captain Mackay signed the articles of capitulation including the controversial admission that they had “assassinated” Jumonville. The diary was among the papers lost by GW at the surrender of Fort Necessity. Retrieved by the French, it became part of a pamphlet published in Paris in 1756 under the title Mémoire contenant le précis des faits, avec leurs pièces justificatives pour servir de réponse aux observations envoyées par les ministres d’Angleterre, dans les cours de l’Europe. In addition to GW’s journal which appeared as document No. VIII in the first part of the pamphlet, numerous other letters and journals were included with editorial notes justifying French activities in the Ohio Valley. In 1757 a copy of the pamphlet was

captured on board a French ship taken as a prize, and was translated and published by Hugh Gaine in New York under the title A Memorial Containing a Summary View of Facts with Their Authorities, in Answer to the Observations Sent by the English Ministry to the Courts of Europe. This translation is hereafter referred to as MEMOIR[Jacob Nicolas Moreau]. A Memorial Containing a Summary View of Facts, with Their Authorities. In Answer to the Observations Sent by the English Ministry to the Courts of Europe. Translated from the French. New York, 1757. and has been used in this volume as the source for the text of the 1754 diary. Two additional printings, one by J. Parker in New York and one by James Chattin in Philadelphia, appeared also in 1757. Two English editions were published.
   
   The Conduct of the Late Ministry; or Memorial Containing a Summary of Facts, with Their Vouchers, in Answer to the Observations Sent by the English Ministry to the Courts of Europe (London, 1757). Upon the pamphlet’s publication the Monthly Review commented: “We are probably obliged to certain restless spirits among us, for this unnatural importation. We cannot, indeed, blame our open enemies for publishing whatever they may have to allege against us, and in support of their own cause; but what business have we to strengthen their efforts, and extend the circulation of their sophistry, by the additional aid of our own language?” (16 [1757], 468). In 1759 a second English edition appeared: The Mystery Reveal’d; or, Truth Brought to Light. Being a Discovery of Some Facts, in Relation to the Conduct of the Late M——Y, Which However Extraordinary They May Appear, Are Yet Supported by Such Testimonies of Authentik Papers and Memoirs As Neither Confidence, Can, Outbrave; nor Cunning Invalidate. By a Patriot. Monstrum Horrendum! (London: W. Carter, 1759).

  As the original of GW’s journal has not been found, the accuracy of the version published in the MEMOIR[Jacob Nicolas Moreau]. A Memorial Containing a Summary View of Facts, with Their Authorities. In Answer to the Observations Sent by the English Ministry to the Courts of Europe. Translated from the French. New York, 1757. must remain questionable. The authenticity of at least one of the documents in the MEMOIR[Jacob Nicolas Moreau]. A Memorial Containing a Summary View of Facts, with Their Authorities. In Answer to the Observations Sent by the English Ministry to the Courts of Europe. Translated from the French. New York, 1757. was disputed in England in 1756 before an English translation appeared in print. Document No. XII of the first part of the MEMOIR[Jacob Nicolas Moreau]. A Memorial Containing a Summary View of Facts, with Their Authorities. In Answer to the Observations Sent by the English Ministry to the Courts of Europe. Translated from the French. New York, 1757. is a letter, purportedly from Col. Robert Napier to Gen. Edward Braddock, 25 Nov. 1754, containing the duke of Cumberland’s orders for the 1755 campaign against the French in the Ohio country. In 1756 a pamphlet, Reasons Humbly Offered, to Prove, That the Letter Printed at the End of the French Memorial of Justification, Is a French Forgery, and Falsely Ascribed to His R——l H——s, was published in London, challenging the authenticity of the letter on the basis of its content.
   
   See also Monthly Review, 15 (1756), 302–4.

 GW expressed reservations concerning the accuracy of the

MEMOIR[Jacob Nicolas Moreau]. A Memorial Containing a Summary View of Facts, with Their Authorities. In Answer to the Observations Sent by the English Ministry to the Courts of Europe. Translated from the French. New York, 1757. in a letter used by Jared Sparks in his edition of GW’s writings: 
I am really sorry, that I have it not in my power to answer your request in a more satisfactory manner. If you had favored me with the journal a few days sooner, I would have examined it carefully, and endeavoured to point out such errors as might conduce to your use, my advantage, and the public satisfaction; but now it is out of my power.
I had no time to make any remarks upon that piece, which is called my journal. The enclosed are observations on the French notes. They are of no use to me separated, nor will they, I believe, be of any to you; yet I send them unconnected and incoherent as they were taken, for I have no opportunity to correct them.
In regard to the journal, I can only observe in general, that I kept no regular one during that expedition; rough minutes of occurrences I certainly took, and find them as certainly and strangely metamorphosed; some parts left out, which I remember were entered, and many things added that never were thought of; the names of men and things egregiously miscalled; and the whole of what I saw Englished is very incorrect and nonsensical; yet, I will not pretend to say that the little body, who brought it to me, has not made a literal translation, and a good one.
Short as my time is, I cannot help remarking on Villiers’ account of the battle of, and transactions at, the Meadows, as it is very extraordinary, and not less erroneous than inconsistent.
   
   Document No. IX of the MEMOIR[Jacob Nicolas Moreau]. A Memorial Containing a Summary View of Facts, with Their Authorities. In Answer to the Observations Sent by the English Ministry to the Courts of Europe. Translated from the French. New York, 1757. was “Journal of M. de Villiers.” Louis Coulon de Villiers (1710–1757), Jumonville’s brother, had been given command of the forces sent out against the English force on the Ohio. The portions of Villiers’s journal to which GW objected in this letter concern the French attack on Fort Necessity and the capitulation of the fort: “As we had no Knowledge of the Place, we presented our Flank to the Fort, when they began to fire upon us, and almost at the same Time, I perceived the English on the Right, in order of Battle, and coming towards us. . . . Towards Six at Night, the Fire of the Enemy increased with more Vigour than ever, and lasted until Eight. We briskly returned their Fire. We took particular Care to secure our Posts, to keep the English fast up in their Fort all Night; and after having fixed ourselves in the best Position we could, we let the English know, that if they would speak to us, we would stop firing. They accepted the Proposal. There came a Captain to the Place where I was: I sent M. le Mercier to receive him, and I went to the Meadow, where I told him, that as we were not at war, we were very willing to save them from the Cruelties to which they exposed themselves, on Account of the Indians. . . . We considered, that nothing could be more advantageous than this Capitulation, as it was not proper to make Prisoners in a Time of Peace. We made the English consent to sign, that they had assassinated my Brother in his own Camp. We had Hostages for the Security of the French who were in their Power; we made them abandon the King’s Country; we obliged them to leave us their Cannon, consisting of nine Pieces; we destroyed all their Horses and Cattle, and made them to sign that the Favour we granted them was only to prove, how desirous we were to use them as Friends. . . . The 4th, at Break of Day, I sent a Detachment, to take Possession of the Fort; the Garrison filed off, and the Number of their Dead and Wounded, moved me to Pity, notwithstanding my Resentment for their having in such a Manner, taken away my Brother’s Life. The Indians, who had obeyed my Orders in every Thing, claimed a right to the Plunder; but I opposed it: However, the English being frightened, fled and left their Tents, and one of their Colours” (MEMOIR[Jacob Nicolas Moreau]. A Memorial Containing a Summary View of Facts, with Their Authorities. In Answer to the Observations Sent by the English Ministry to the Courts of Europe. Translated from the French. New York, 1757., 101). A more complete version than that printed in the MEMOIR[Jacob Nicolas Moreau]. A Memorial Containing a Summary View of Facts, with Their Authorities. In Answer to the Observations Sent by the English Ministry to the Courts of Europe. Translated from the French. New York, 1757. is in PAPIERS CONTRECOEURFernand Grenier, ed. Papiers Contrecœur et autres documents concernant le conflit anglo-français sur l’Ohio de 1745 à 1756. Quebec, 1952., 196–202.

 He says the French

received the first fire. It is well known, that we received it at six hundred paces’ distance. He also says, our fears obliged us to retreat in a most disorderly manner after the capitulation. How is this consistent with his other account? He acknowledges, that we sustained the attack warmly from ten in the morning until dark, and that he called first to parley, which strongly indicates that we were not totally absorbed in fear. If the gentleman in his account had adhered to the truth, he must have confessed, that we looked upon his offer to parley as an artifice to get into and examine our trenches, and refused on this account, until they desired an officer might be sent to them, and gave their parole for his safe return. He might also, if he had been as great a lover of the truth as he was of vainglory, have said, that we absolutely refused their first and second proposals, and would consent to capitulate on no other terms than such as we obtained. That we were wilfully, or ignorantly, deceived by our interpreter in regard to the word assassination, I do aver, and will to my dying moment; so will every officer that was present. The interpreter was a Dutchman,
   
   The translation of the articles of capitulation was made by Jacob Van Braam. The surrender of Fort Necessity and the articles of capitulation will be fully treated in vol. 1 of the Papers. See also FREEMANDouglas Southall Freeman. George Washington: A Biography. 7 vols. New York, 1948–57., 1:402–11, 546–49.

 little acquainted with the English tongue, therefore might not advert to the tone and meaning of the word in English; but, whatever his motives were for so doing, certain it is, he called it the death, or the loss, of the Sieur Jumonville. So we received and so we understood it, until, to our great surprise and mortification, we found it otherwise in a literal translation.
That we left our baggage and horses at the Meadows is certain; that there was not even a possibility to bring them away is equally certain, as we had every horse belonging to the camp killed or taken away during the action; so that it was impracticable to bring any thing off, that our shoulders were not able to bear; and to wait there was impossible,

for we had scarce three days’ provisions, and were seventy miles from a supply; yet, to say we came off precipitately is absolutely false; notwithstanding they did, contrary to articles, suffer their Indians to pillage our baggage, and commit all kinds of irregularity, we were with them until ten o’clock the next day; we destroyed our powder and other stores, nay, even our private baggage, to prevent its falling into their hands, as we could not bring it off. When we had got about a mile from the place of action, we missed two or three of the wounded, and sent a party back to bring them up; this is the party he speaks of. We brought them all safe off, and encamped within three miles of the Meadows. These are circumstances, I think, that make it evidently clear, that we were not very apprehensive of danger. The colors he speaks of as left were a large flag of immense size and weight; our regimental colors were brought off and are now in my possession. Their gasconades, and boasted clemency, must appear in the most ludicrous light to every considerate person, who reads Villiers’ journal; such preparations for an attack, such vigor and intrepidity as he pretends to have conducted his march with, such revenge as by his own account appeared in his attack, considered, it will hardly be thought that compassion was his motive for calling a parley. But to sum up the whole, Mr. Villiers pays himself no great compliment in saying, we were struck with a panic when matters were adjusted. We surely could not be afraid without cause, and if we had cause after capitulation, it was a reflection upon himself.
I do not doubt, but your good nature will excuse the badness of my paper, and the incoherence of my writing; think you see me in a public house in a crowd, surrounded with noise, and you hit my case. You do me particular honor in offering your friendship; I wish I may be so happy as always to merit it, and deserve your correspondence, which I should be glad to cultivate.
   
   SPARKSJared Sparks, ed. The Writings of George Washington; Being His Correspondence, Addresses, Messages, and Other Papers, Official and Private, Selected and Published from the Original Manuscripts. 12 vols. Boston, 1833–37., 2:463–65. The original of this letter has not been located and the version published by Sparks is undated and unaddressed. It is possible, however, that the letter was sent to the historian William Smith (1727–1803), of Philadelphia. On 10 Nov. 1757 Smith wrote GW: “I have not been unmindful of the Papers you sent relating to the French Memorial, & you would have seen proper use made ⟨of⟩ them before now, if they had not been designed to be inter⟨ ⟩ in the general History of the present War” (DLC:GW).


 Discovery of a contemporary copy of GW’s diary in the Contrecoeur Papers, Archives du Seminaire de Québec, Université Laval, indicates that the amount of deliberate French “editing” of the journal was probably less than historians have believed

and was probably confined to critical annotation and comments. Duquesne sent this copy of the journal to his subordinate, the sieur de Contrecoeur, on 8 Sept. 1754: 
I attach hereto the extract of the journal of Colonel Washington who commanded the 500 Englishmen whom we fought. You will see that he is the most impertinent of all men, but that he has wit only in the degree that he is cunning with credulous savages. For the rest, he lies very much to justify the assassination of sieur de Jumonville, which has turned on him, and which he had the stupidity to confess in his capitulation!
   
   PAPIERS CONTRECOEURFernand Grenier, ed. Papiers Contrecœur et autres documents concernant le conflit anglo-français sur l’Ohio de 1745 à 1756. Quebec, 1952., 133–81, contains a side-by-side comparison of the Contrecoeur copy of the diary with the version printed in the MEMOIR[Jacob Nicolas Moreau]. A Memorial Containing a Summary View of Facts, with Their Authorities. In Answer to the Observations Sent by the English Ministry to the Courts of Europe. Translated from the French. New York, 1757.. For a complete discussion of the Contrecoeur copy, see CONTRECOEUR DIARYDonald H. Kent, ed. Contrecoeur’s Copy of George Washington’s Journal for 1754. Harrisburg, Pa., 1952..


This piece which the baron de Longueuil has transmitted to me is extraordinary. The hypocrisy of the Englishman is unmasked. That of the Five Nations is no less uncovered, but after all, the Englishman is their dupe, because after so many pretty promises they abandoned him at the moment when he had the most need of them. On the other hand, you will see that the Englishman, wishing to make them believe that he would march only at the solicitation of the Five Nations, marched. The blunderer, thinking that with this strong assistance he could not fail to defeat us, and then become the peaceful possessor of La Belle Rivière [the Ohio River]! What has struck me in this journal, is that they came in wagons as far as the place where Sr. de Villiers found them, but that captain doubts all the same that they were able to cross the high mountains which they would have had to climb in order to go to the English camp. . . .
What desertion! What difficulties in the provinces where Washington has passed! What discord in these troops from different provinces who pretend to independence! It is that which makes me believe that we shall always be fighting a troop as poorly composed as they are poor warriors.
I beg you to comment on this journal in order to improve, if it can be done, upon my ideas and the precautions on which your safety depends, for they certainly are sensible that only treason can destroy our establishments.
There is nothing more unworthy and lower, and even blacker, than the sentiments and the way of thinking of this Washington. It would have been a pleasure to read his outrageous journal under his very nose.
   
   PAPIERS CONTRECOEURFernand Grenier, ed. Papiers Contrecœur et autres documents concernant le conflit anglo-français sur l’Ohio de 1745 à 1756. Quebec, 1952., 249–53 (translation).


  It is evident that Duquesne did not regard the journal as a fabrication; a comparison of the version in the Contrecoeur Papers with the version in the MEMOIR[Jacob Nicolas Moreau]. A Memorial Containing a Summary View of Facts, with Their Authorities. In Answer to the Observations Sent by the English Ministry to the Courts of Europe. Translated from the French. New York, 1757. reveals only minor differences in wording, although there are several entries in the Contrecoeur copy which do not appear in the MEMOIR[Jacob Nicolas Moreau]. A Memorial Containing a Summary View of Facts, with Their Authorities. In Answer to the Observations Sent by the English Ministry to the Courts of Europe. Translated from the French. New York, 1757.. Aside from variations in spelling of places and proper names, the French translator probably closely followed GW’s original diary.